Order filed November 6, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00892-CV
                                    ____________

            HARSADBHAI AND DHARMISHTHA PATEL, Appellants

                                            V.

 HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL REVIEW
       BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, Appellees


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-68741


                                       ORDER
       The notice of appeal in this case was filed September 24, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellants have established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before November 21, 2012. See Tex. R. App. P. 5. If appellants fail to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                      PER CURIAM